Citation Nr: 0103278	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran had active service from August 1973 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
RO, which denied service connection for an acquired 
psychiatric disorder.  In September 1999 the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO.  A transcript of this hearing is of record.  In a 
supplemental statement of the case in August 2000, the 
hearing officer denied the appeal.  The case is before the 
Board for appellate consideration at this time.  


REMAND

The veteran has contended that his current psychiatric 
disorder, diagnosed as a bipolar disorder, had its onset 
during service and resulted in two inservice suicide 
attempts.  

Despite exhaustive attempts to obtain the veteran's service 
medical records from the National Personnel Record Center 
(NPRC) and other military facilities, only the report of the 
veteran's August 1973 examination prior to service enlistment 
is currently in the claims folder.  This report of 
examination prior to enlistment indicates that the veteran 
was evaluated as psychiatrically normal at that time.  The 
Board is convinced based on the RO's efforts, that the 
vetertan's service medical records are irretrievably lost.  

Private hospital clinical records indicate that the veteran 
was hospitalized while in service in December 1974 after he 
took an overdose of aspirin.  After a psychiatric evaluation 
conducted during this hospitalization, it was reported that 
the veteran displayed no evidence of a thought disorder or 
depression.  A diagnosis of personality disorder was 
rendered.  Service connection may not be granted for a 
personality disorder.  38 C.F.R. § 3.303(c) (2000).  

During a subsequent hospitalization at this facility in 
December 1975, 10 months after service discharge, for the 
treatment of a head injury, the diagnoses included cerebral 
contusion.  

Post service clinical records further reveal that the veteran 
has been under treatment for a psychosis since 1992.  During 
a hospitalization at a private facility in August 1994, a 
diagnosis of bipolar disorder was rendered.  Subsequent 
private and VA outpatient treatment records continue a 
diagnosis of psychosis.  

In a rating decision of March 1999, the RO denied the 
veteran's claim for service connection for a bipolar disorder 
as not well grounded because the evidence of record did not 
show a nexus between the veteran's psychiatric disorder and 
service.  On November 9, 2000, during the pendency of the 
veteran's appeal, The Veteran's Claims Assistance Act of 2000 
(Pub L. No. 106-475, 114 Stat. 2096 (2000)) became law.  This 
law clarifies and expands the "duty to assist" the veteran 
in the development of his claim and essentially abolishes the 
denial of claims for service connection for disabilities on 
the ground of the claim being not well grounded.  The Board 
is required to comply with the above recent legislation and 
the veteran's claim for service connection for an acquired 
psychiatric disorders must be addressed pursuant to the new 
legislation.  

The Board notes in this regard that the veteran has never 
been afforded a VA psychiatric examination to ascertain the 
nature and etiology of his psychiatric disorder.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The veteran should be afforded a 
further VA psychiatric examination to 
determine the nature and etiology of 
his current acquired psychiatric 
disorder.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical evidence may be reviewed in 
detail.  The examiner should state 
that he has reviewed the claims folder 
in his examination report.  All 
pertinent clinical findings noted 
during the examination should be 
reported in detail.  The examining 
physician should render a medical 
opinion as to whether it is at least 
as likely as not that the veteran's 
psychosis had its onset during the 
veteran's period of active service, or 
within one year following service 
discharge, or whether it is otherwise 
related to service.  

2. Then, the RO should adjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder.  If this benefit is denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further adjudication, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to comply with the 
provisions of The Veteran's Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




